Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. James Merrick on 3/5/2021.

The application has been amended as follows: 
Claim 1: A foldable display device comprising:  5a support structure including a hinge, a plurality of supports disposed on opposite sides of the hinge and physically coupled to the hinge, an electrochromic window disposed in a light transmitting area, wherein the light transmitting area is defined in a portion of the supports; a foldable display panel disposed on a first surface of the support structure, and including a foldable display area corresponding to the hinge, and a plurality of 10display areas disposed on opposite sides of the foldable display area; and a first input sensor disposed in the light transmitting area of the support structure at a position spaced apart from the foldable display panel, wherein the foldable display panel further comprises a transparent display area including a plurality of pixels, and wherein the pixels of the transparent display area overlap the electrochromic window.
Claim 12: The foldable display device according to claim 1, wherein the light transmitting area corresponds to an opening of the support structure, 
Claim 16 (cancelled)
Claim 17: A foldable display device comprising:  5a support structure including a hinge, a plurality of supports disposed on opposite sides of the hinge and physically coupled to the hinge, and an electrochromic window disposed in a light transmitting area defined in a portion of the supports; a foldable display panel disposed on a first surface of the support structure, and including a foldable display area corresponding to the hinge, and a plurality of 10display areas disposed on opposite sides of the foldable display area; and a first input sensor disposed in the light transmitting area of the support structure at a position spaced apart from the foldable display panel, wherein the light transmitting area corresponds to an opening defined in the support structure,
Claim 18: A foldable display device comprising: a support structure including a hinge, a plurality of supports disposed on opposite sides of the hinge and physically coupled to the hinge, wherein an opening is defined in a portion of the supports; a transparent insulating layer disposed in the opening of the support structure; a foldable display panel disposed on a first surface of the support structure, wherein the foldable display panel includes a foldable display area corresponding to the hinge, and a plurality of display areas disposed on opposite sides of the foldable display area; ; and an electrochromic window disposed between the transparent insulating layer and the transparent conductive pattern, wherein the foldable display panel further comprises a transparent display area including a plurality of pixels, and the pixels of the transparent display area overlap the electrochromic window.
Claim 20 (cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Lee et al. (US 20190306290 A1) discloses a foldable display device (mobile terminal 100 in fig 7) comprising: a support structure including a hinge (see fig 19 and paragraph 137), a plurality of supports (first body 210 and second body 220 in fig 19) disposed on opposite sides of the hinge and physically coupled to the hinge, wherein a light transmitting area (transmission region TA in fig 7) is defined in a portion of the supports; a foldable display panel (D in figs 3, 7; see paragraph 81) disposed on a first surface of the support structure, and 

Re claims 1-15: The best prior art of record, taken alone or in combination thereof, fails to teach a foldable display device including, along with other limitations, a transparent display area including a plurality of pixels, and wherein the pixels of the transparent display area overlap the electrochromic window as set forth in the claim.

Re claim 17: The best prior art of record, taken alone or in combination thereof, fails to teach a foldable display device including, along with other limitations, when the foldable display panel is folded with an angle less than a predetermined reference angle, the electrochromic window is changed to be 5transparent, and wherein, when the foldable display panel is unfolded with an 
	Re claims 18-19: The best prior art of record, taken alone or in combination thereof, fails to teach a foldable display device including, along with other limitations, an electrochromic window disposed between the transparent insulating layer and the transparent conductive pattern, wherein the foldable display panel further comprises a transparent display area including a plurality of pixels, and the pixels of the transparent display area overlap the electrochromic window as set forth in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIDHI THAKER/Primary Examiner, Art Unit 2835